Exhibit 10.2

 

Third Amendment to Master Lease Agreement

 

This Third Amendment to Master Lease Agreement (this "Third Amendment") is
entered into as of July 31, 2006 by and among (i) HRES1 PROPERTIES TRUST, a
Maryland real estate investment trust, as landlord ("Landlord"), and (ii) FS
PATRIOT LLC and FS COMMONWEALTH LLC, each a Maryland limited liability company,
jointly and severally, as tenant ("Tenant").

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are parties to that certain Master Lease Agreement
dated as of March 3, 2006 (as amended, the "Lease"); and

 

 

WHEREAS, Landlord and Tenant wish to clarify and amend certain terms of the
Lease;

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the mutual receipt and legal sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

 

1.           Section 2.5(i) of the Lease is hereby amended by deleting the date
"July 31, 2006" and inserting the date "September 8, 2006" in its place.

 

2.           Section 5.3 of the Lease is hereby amended by deleting the section
in its entirety and inserting the following in its place:

 

5.3          Yield Up. Upon the expiration or sooner termination of this
Agreement, Tenant shall, subject to the completion of a transfer of ownership
approved by the Massachusetts Department of Public Health, vacate and surrender
the Leased Property to Landlord in the condition in which the Leased Property
was on the Commencement Date, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Agreement, ordinary
wear and tear excepted.

 

In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s reasonable cost and expense, use its best efforts to
complete the transfer of ownership of the hospital business and the related
hospital operations and records necessary for such operations to, and cooperate
with, Landlord or Landlord’s nominee in connection with the processing of all
applications for licenses, operating permits and other governmental
authorizations and all contracts, including contracts with governmental or
quasi-governmental entities, which may be necessary for the operation of the
hospitals at the Facilities. Until the transfer of ownership is approved by the
Massachusetts Department of Public Health, it is understood that Tenant shall
continue as owner and licensee of the hospital business and the related hospital
operations conducted at the Facilities after the termination of this Agreement
and for so long thereafter as is necessary for Landlord or Landlord’s nominee to
obtain all necessary licenses, operating permits and other governmental
authorizations. If a new tenant is not licensed upon the expiration

 

 


--------------------------------------------------------------------------------



Execution Copy

 

or termination of this Agreement in connection with a Default or Event of
Default by Tenant, then, during such post termination period, Tenant shall pay
hold over rent in accordance with Section 13. Otherwise, during such period,
Minimum Rent shall be payable in an amount equal to 75% of the Minimum Rent
payable for the last month of the Term for the first six (6) months after the
expiration date and 50% of such Minimum Rent thereafter.

 

It is expressly understood and agreed that any transfer pursuant to Section 5.3
or any other section of this Agreement is not a transfer of ownership of the
hospital and is not a transfer of the right, title and interest related to
licenses granted by the Massachusetts Department of Public Health to operate the
Facilities or any other permit, license or certification used in the operation
of the Facilities that is otherwise by its terms non-transferable. Any change in
ownership and licensee shall be subject, in all events, to the approval of each
and every applicable Government Agency, including, without limitation, the
Massachusetts Department of Public Health, and Applicable Law, Tenant being
obligated to cooperate in and facilitate such approval process.

 

 

3.

As amended hereby, the Lease is hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment under
seal as of the date first written above.

 

 

LANDLORD:

 

 

HRES1 PROPERTIES TRUST

 

 

By: /s/ John R. Hoadley               

 

           John R. Hoadley, Treasurer

 

 

TENANT:

 

 

FS PATRIOT LLC

 

 

By: /s/ Bruce J. Mackey               

 

           Bruce J. Mackey, Treasurer

 

 

FS COMMONWEALTH LLC

 

 

 

By: /s/ Bruce J. Mackey               

 

           Bruce J. Mackey, Treasurer

 

 

- 2 -


--------------------------------------------------------------------------------